Citation Nr: 0809948	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
syndrome, with history of old fractures of the low back and 
degenerative changes, rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S. 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1961.  

This appeal arises from August 2004 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the evidence, the Board has concluded there 
is a question as to whether the veteran's service connected 
disability affects his lower extremities.  VA examination in 
July 2004 revealed absent ankle jerks, VA treatment records 
have indicated hypesthesia in the lower extremities, and the 
VA nurse practitioner who conducted the February 2006 VA 
examination indicated that he was unable to determine if the 
neurological disabilities were related to the veteran's 
service connected disability.  In this regard, it is observed 
that in addition to his service connected low back disorder, 
the veteran has diabetes mellitus and coronary artery 
disease.  

In April 2007 the RO initiated a request for additional VA 
examinations including a VA examination of the peripheral 
nerves.  For reasons unclear, the veteran did not report for 
this examination, and it was not accomplished.  Whatever the 
reason for this, another examination should be scheduled.  

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008), which held that VCAA notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included notices to veteran's filing a claim for 
increased rating.  Notice that incorporates this Court 
opinion should be provided.  

Accordingly, the claims are REMANDED for the following 
actions:

1.  Provide the veteran the legal notices 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and as outlined in 
the Court's holding in Vazquez-Flores v. 
Peake.  

2.  Request the veteran to inform VA of 
any treatment he has received for his 
service connected low back disorder since 
June 2006.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

3.  VA should arrange for a neurological 
examination of the veteran.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, The examiner is asked to 
specifically identify any neurological 
symptoms of the lower extremities, such 
as sensory disturbance, pain, loss of 
reflexes, foot drop and/or muscular 
atrophy and indicate which symptoms, if 
any, are due to the veteran's service 
connected disability ("chronic lumbar 
syndrome, history of old injury with 
fractures of low back and degenerative 
changes"), as opposed to any symptoms as 
may be due to non-service connected 
disability, such as diabetes mellitus.  
In addition, the examiner is asked to 
offer an opinion as to whether it at 
least as likely as not (50 percent 
probability) that the severity of the 
veteran's service-connected low back 
disorder renders him unable to secure or 
follow a substantially gainful 
occupation.  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

